Ducker, Judge:
Claimant alleges damages in the sum of $265.00 on account of damages to his 1960 Falcon automobile which was struck by a State Road Commission 1962 Ford truck on November 24, 1967, at or near the junction of Leon Baden State Secondary Road 23 and U. S. Route 35 in Mason County. Claimant’s car was parked along Route 35 and some ten feet or more from the paved road when the brakes on the State Road Commission truck, driven by Andrew McCallister, an employee of the Commission, down the hill of the Leon Baden Route 23 into the area near the intersection of Route 35, failed and collided with *159claimant’s car. The other facts are the same as set forth in this Court’s opinion in Claim No. D-47, Lois and Dayton Shinn v. State Road Commission, decided contemporaneously herewith, and the damages herein having been the result of the same causes, we deem it unnecessary to further repeat them in this opinion.
The claimant’s car had a salvage value of $25.00 and the estimates of the cost of repairs exceeded the used car book value of $265.00, and claimant is willing to accept the $265.00, less $25.00, or $240.00.
As the facts are undisputed and there is a clear case of liability on the part of the Road Commission and that the claimant is entitled to recover, we are of the opinion to and do hereby award to James L. Matheny the sum of $240.00.
Award of $240.00.